Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 7-14, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rui et al. (US PAT: 6,937,266, hereinafter Rui).
Regarding claim 1, Rui discloses: An image capturing system, comprising: a plurality of cameras (col. 5 lines 6-9); a plurality of microphones (col. 8 line 22-24);  an audio processing unit, detecting a detecting information of a main audio source according to an audio signal received in a space by the microphones (col. 8 lines 18-25); a video processing unit, stitching a plurality (col. 5 lines 17-19) of images obtained by the cameras into a composite image; and a data processing device, firstly according to the detecting information of the main audio source, and secondly detecting a first object (reads on speaking paertipant and/or ROI) from the composite image (fig. 6, col. 11 lines 51-61; col. 12 lines 13-17). 
Regarding claim 7, Rui discloses: An image capturing system, comprising:  a plurality of cameras (col. 5 lines 6-9);  a plurality of microphones (col. 8 line 22-24); an audio processing unit (not shown), detecting a detecting information of a main audio source according to an audio signal received in a space by the microphones (col. 8 lines 18-25); a video processing unit, stitching a plurality (col. 5 lines 17-19) of images obtained by the cameras into a composite image; and a data processing device, detecting a first object (reads on speaking participant and/or ROI as shown by speaker icon) from the composite image according to the detecting information of the main audio source; wherein the data processing device detects a second object (reads on detecting second speaking participant as shown by speaker icon) from a region of interest (ROI) according to the region of interest selected by a user;  wherein the data processing device traces the second object detected from the region of interest (fig. 6, col. 11 lines 51-61; col. 12 lines 13-17). 
Regarding claims 2-4, 6, Rui further discloses: wherein the detecting information of the main audio source is an orientation of the main audio source, an area of the main audio source, a position of the main audio source, or coordinates of the main audio source (col. 8 lines 22-27), further comprising: a connection interface unit, connected to an output device (330, fig. 3), to transmit the composite image and an audio signal of the main audio source to a video platform via the output device; wherein the data processing device is arranged in the output device (col. 7 lines 45-54), wherein the connection interface unit transmits a first tracing image or a second tracing image (reads on speaker icon 670 as shown in fig. 6)  as  when tracing the first object or the second object to the video platform via the output device, wherein the data processing device detects a second object from a region of interest (ROI; reads on speaking participant) according to the region of interest selected by a user; wherein the data processing device traces the second object detected from the region of interest (col. 12 lines 12-17), 
Regarding claims 8-14, Rui further discloses: wherein the detecting information of the main audio source is an orientation of the main audio source, an area of the main audio source, a position of the main audio source, or coordinates of the main audio source (col. 8 lines 22-27); wherein the connection interface unit transmits a second tracing image (reads on speaker icon 670 as shown in fig. 6) comprising the second object to the video platform via the output device, wherein the data processing device detects a second object from a region of interest (ROI, reads on speaker icon 670 as shown in fig. 6) according to the region of interest selected by a user; wherein the data processing device traces the second object (reads on tracing speaker) detected from the region of interest, further comprising: a connection interface unit, connected to an output device (330, fig. 3), to transmit the composite image and an audio signal of the main audio source to a video platform via the output device; wherein the data processing device is arranged in the output device (figs. 3-7), wherein the data processing device traces the first object detected from the composite image (reads on tracing speaking participant),  wherein the connection interface unit transmits a first tracing image taken when tracing the first object to the video platform via the output device (figs. 3, 6), wherein the data processing device detects a second object from a region of interest (ROI, reads on tracing speaking participant) according to the region of interest selected by a user; wherein the data processing device traces the second object detected from the region of interest,  wherein the connection interface unit transmits a first tracing image or a second tracing image taken when tracing the first object or the second object to the video platform via the output device (fig. 6; col. 12 lines 13-17).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over (Rui) in view of Cutler et al. (US PAT: 7,852,369, hereinafter Cutler).
Rui differs from claims 6, 15 in that he does not specifically disclose: wherein the cameras are circularly arranged on a body of the image capturing system; wherein the microphones are circularly arranged on the body, and are arranged alternately with the cameras. 
However, Cutler discloses: wherein the cameras are circularly arranged on a body of the image capturing system; wherein the microphones are circularly arranged on the body, and are arranged alternately with the cameras (figs. 3, 4; col. 9 lines 39-55; col. 10 lines 23-60; col. 11 lines 36-51).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rue’s system to provide for the following: wherein the cameras are circularly arranged on a body of the image capturing system; wherein the microphones are circularly arranged on the body, and are arranged alternately with the cameras as this arrangement would provide one possible configurations among many possible configurations as taught by Cutler.
Claim(s) 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rui in view of Cutler.
Regarding claim 16, Rui discloses: An image capturing system, comprising: a plurality of cameras (col. 5 lines 6-9); a plurality of microphones (col. 8 line 22-24);  an audio processing unit, detecting a detecting information of a main audio source according to an audio signal received in a space by the microphones(col. 8 lines 18-25); a video processing unit, stitching (col. 5 lines 17-19) a plurality of images obtained by the cameras into a composite image; and a data processing device, detecting a first object from the composite image according to the detecting information of the main audio source (fig. 6, col. 11 lines 51-61; col. 12 lines 13-17).
Rui differs from claim 16 in that he does not specifically disclose: wherein the cameras are circularly arranged on a body of the image capturing system; wherein the microphones are circularly arranged on the body, and are arranged alternately with the cameras. 
However, Cutler discloses: wherein the cameras are circularly arranged on a body of the image capturing system; wherein the microphones are circularly arranged on the body, and are arranged alternately with the cameras (figs. 3, 4; col. 9 lines 39-55; col. 10 lines 23-60; col. 11 lines 36-51).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rue’s system to provide for the following: wherein the cameras are circularly arranged on a body of the image capturing system; wherein the microphones are circularly arranged on the body, and are arranged alternately with the cameras as this arrangement would provide one possible configurations among many possible configurations as taught by Cutler.
Regarding claims 17-20, Rui further discloses: wherein the detecting information of the main audio source is an orientation of the main audio source, an area of the main audio source, a position of the main audio source, or coordinates of the main audio source (col. 8 lines 18-25), further comprising: a connection interface unit, connected to an output device (fig. 3), to transmit the composite image and an audio signal of the main audio source to a video platform via the output device;  wherein the data processing device is arranged in the output device (330, fig. 3, col. 7 lines 29-50), wherein the connection interface unit transmits a first tracing image or a second tracing image (reads on speaker icon 670 as shown in fig. 6) taken when tracing the first object or the second object to the video platform via the output device, wherein the data processing device detects a second object from a region of interest (ROI, reads on second speaker who is speaking) according to the region of interest selected by a user; wherein the data processing device traces the second object detected from the region of interest (col. 12 lines 12-17).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
--(US 2010/0128105A) to Halavy discloses system and method for combining a plurality of video stream generated in a video conference which teaches: [0017] In an exemplary embodiment that includes a sliding displayed area functionality, only a portion of the combined image (the sliding displayed area portion) can be displayed in the layout of the conference. The displayed area can slide over the stitched image and can present different portions of the stitched image. The sliding displayed area can reside over a certain portion of the image and can be moved to another section of the stitched image. Moving the sliding displayed area can be done automatically according to the location of the current speaker, for example. In other embodiments, the sliding displayed area can be moved by the conferee of the regular videoconferencing endpoint by using his remote control, for example.
[0035] Audio module 230 can be adapted to analyze the received audio signals from the endpoints and determine the audio signal energy of each endpoint. Information on the signal energy can be transferred to the control module 240. The energy level can be used to determine which endpoint is a "selected endpoint" or a "presented endpoint," i.e., which endpoint is the speaking endpoint at a given time. In some embodiments in which an automatic sliding display area is used, the sliding zone can be automatically moved along the stitched image of a TPVS to include the image of the speaker. The speaker's position can be calculated by analyzing the audio energy of two or more audio streams received from the TPVS. In such embodiments the audio module 230 can provide the control module 240 with an estimated location of the speaker. In some embodiments the location can be expressed by coordinates. In other embodiments the audio module 230 can point to one of the streams from the TPVS as the stream that includes the image of the speaker.
--(US 2014/0184733A1) to Liu et al. discloses method and terminal for transmitting information which teaches: [0039] In the telepresence video conference, each camera in a local conference site corresponds to a different user area, and each camera simultaneously picks up an image of a corresponding user area, and sends the image to a conference terminal in a remote conference site. The conference terminal in the remote conference site stitches, by adopting a physical or digital image stitching technology, images picked up by cameras in the local conference site, and then transmits the stitched images to a display device in the remote conference site for displaying. Meanwhile, a conference terminal in the local conference site may also adopt the physical or digital image stitching technology to stitch images picked up by cameras in the remote conference site, and then transmit the stitched images to a display device in the local conference site for displaying. It should be further understood that, to make the image stitching coherent, the local conference site or the remote conference site generally selects a display device of a fixed model, and at least border widths of display devices are the same.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651